DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on 5/31/2022 with respect to the amended claims have been acknowledged and are moot in view of a new ground rejection necessitated by the corresponding amendment.  Currently claims 1-17 are rejected.

Response to Amendments
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al (US Pub: 2019/0294394) and in further view of Taitz et al (US Pub: 2021/0006519). 	Regarding claim 1 (currently amended), Oikawa et al teaches: A printing control apparatus comprising: a processor configured to obtain a plurality of pieces of data posted in a group in a messaging service, and in response to a request to print from a certain member of the group, perform control in such a way as to: in response to selection, by the certain member, of a certain one of the displayed one or more pieces of the data, print the certain one of the displayed one or more pieces of the data.  [p0108-p0112 (Print a piece of data belonging to a member who has registered the chatbot.)].
Oikawa et al does not teach displaying or printing data that are posted in the group only after a requesting member has joined the group.  In the same field of endeavor, Taitz et al teaches: in response to a request to print from a certain member of the group, perform control in such a way as to: display, among the plurality of pieces of data, one or more pieces of the data that are posted in the group in the messaging service only after the certain member has joined the group [p0089, p0090, claim 9].  
Therefore, given Oikawa et al’s disclosure on printing data belonging to member who has registered with the group and Taitz et al’s prescription on displaying only data posted in a group after a requesting member has joined the group; it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to only display and print data posted after a requesting user joins the chat group for confidentiality purpose.    	Regarding claim 2 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Oikawa et al and Taitz et al further teaches: The printing control apparatus according to claim 1, wherein the displayed one or more pieces of the data is data relating to the certain member [Oikawa: p0109-p0111; Taitz: p0090]. 	Regarding claim 3 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data posted in the group in a period for which the certain member has belonged to the group [p0109, p0131 (The period is user A stays registered with the group or before the permission sticker expires.)]. 	Regarding claim 4 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 3, wherein the period includes a period before data posted in the group becomes printable [p0132-p0136 (It is the period after registering takes place before permission sticker is received.  Data posted is not printable due to lack of the permission sticker.)]. 	Regarding claim 5 (currently amended), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 3, wherein performing control in such a way as to print the certain one of the displayed one or more pieces of the data includes performing control in such a way as to print the certain one of the displayed one or more pieces of the data that are posted in the group in the period for which the certain member belonged to the group in accordance with a request after the certain member leaves the group [p0243, p0157-p0160, p0161-p0165 (User B could be a registered member of the group to begin with and posted a document without a permission sticker.  User B exit the group and became unregistered.  Then user A might send a permission sticker to allow the document posted to be printed.  Or another scenario was that user A could have sent a permission sticker and user B who was initially registered sent a document and left.  User B sent a request for printing the document.  User A sent another document along with a second permission sticker within a time period.  The document posted by user B at the beginning would be printed.)].  
 	Regarding claim 6 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data used by the certain member or a member associated with the certain member [p0116-p0121 (User B can be a friend of user A who is willing to send a permission sticker for user B’s data.)]. 	Regarding claim 7 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data used for the certain member or a member associated with the certain member [p0116-p0121]. 	Regarding claim 8 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 2, wherein the data relating to the certain member is data having an attribute relating to the certain member [p0118, p0119 (The attribute can be the permission sticker associated with the data sent by a registered member.)]. 	Regarding claim 9 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 1, wherein the certain one of the displayed one or more pieces of the data is data not relating to the certain member [p0112, p0113 (User B’s data is not related to User A.)]. 	Regarding claim 10 (original), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 9, wherein the data not relating to the certain member is data posted by a member of the group other than the certain member [p0112, p0113 (User B’s data is posted by user B rather than User A.)] 	Regarding claim 11 (currently amended), the rationale applied to the rejection of claim 2 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 1, wherein performing control in such a way as to print the certain one of the displayed one or more pieces of the data includes performing control in such a way as to transmit printing instruction information, to the certain member, for instructing the certain member to print the one of the displayed one or more pieces of the data, and upon receiving printing instruction from the certain member, selecting the certain one of the displayed one or more pieces of the data for printing on a basis of the received printing instruction [p0090, p0114, p0162-p0165 (A permission sticker is the printing instruction information.)].
Regarding claim 14 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 11, wherein the printing instruction information includes data identification information for identifying the certain one of the displayed one or more pieces of the data, and wherein the selecting the certain one of the displayed one or more pieces of the data includes selecting the certain one on a basis of the data identification information [p0140-p0142 (Permission sticker associated with data is the data identification information.)]. 	Claim 15 (currently amended) has been analyzed and rejected with regard to claim 1 and in accordance with Oikawa et al’s further teaching on: A non-transitory computer readable medium storing a program causing a computer to execute a process [claim 9].  

Claim 16 (currently amended) has been analyzed and rejected with regard to claim 1.

	Regarding claim 17 (new), the rationale applied to the rejection of claim 1 has been incorporated herein.  Taitz et al further teaches: the printing control apparatus according to Claim 1, wherein the certain member is a member different from a member who has added a bot of a printing server to the group [p0090, claim 9 (The certain member can be any member who joins the chat group at later time.)].

5.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oikawa et al (US Pub: 2019/0294394) and Taitz et al (US Pub: 2021/0006519); and in further view of Kiyoshi et al (JP Pub: 2020046856). 	Regarding claim 12 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 11, wherein the printing instruction information includes member identification information for identifying the certain member, and wherein the selecting the certain one of the displayed one or more pieces of the data includes selecting the certain one on a basis of the member identification information [p0104].  
Oikawa et al in view of Taitz et al does not provide group identification information.  In the same field of endeavor, Kiyoshi et al teaches: group identification information for identifying the group and member identification information for identifying the certain member [page 6: p2-3].  Therefore, given Kiyoshi et al’s prescription on group identification information, and Oikawa et al’s disclosure on selecting data for printing based on member ID, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to define a group ID associated with each member allocation for data identification and management purpose. 	Regarding claim 13 (currently amended), the rationale applied to the rejection of claim 11 has been incorporated herein.  Oikawa et al further teaches: The printing control apparatus according to claim 11. wherein the printing instruction information includes a belonging period information indicating a period for which the certain member has belonged to the group, and wherein the selecting the certain one of the displayed one or more pieces of the data includes selecting the certain one on a basis of the belonging period information [p0131-p0137 (Member’s data will be selected within a period when its permission sticker is valid.)].  
Oikawa et al does not provide group identification information.  In the same field of endeavor, Kiyoshi et al teaches: group identification information for identifying the group [page 6: p2-3].  Therefore, given Kiyoshi et al’s prescription on group identification information and associated member identification information, and Oikawa et al’s disclosure on selecting data for printing based on member ID and its permission sticker period, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to define a group ID for associated member allocation for data identification and management purpose.

Conclusion
6.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
7.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674